Citation Nr: 1648234	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-14 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970 and from January 2004 to March 2005 with additional reserve duty in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for PTSD was denied by rating action in October 2009.  Notice was provided.

2. In the absence of a timely perfected appeal or the submission of new and material evidence within one year of the decision, the October 2009 rating decision denying entitlement to service connection for PTSD is final.

3. Evidence received since the October 2009 rating decision raises a reasonable possibility of substantiating this claim. 



CONCLUSION OF LAW

The October 2009 rating decision is final. New and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been received. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA applies to the instant claim. 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

New and Material Evidence

The Veteran contends that he has PTSD as a result of in-service stressors.

The Veteran was previously denied entitlement to service connection for PTSD in an October 2009 rating decision. The Veteran's claim for entitlement to service connection for PTSD was denied on the basis of insufficient information regarding the claimed in-service stressors. Although notified of the denial, the Veteran did not perfect an appeal to the October 2009 rating decision; the Veteran also did not submit new and material evidence within one year of the issuance of the decision. See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015). The RO's denial of the claim is 

therefore final and not subject to revision on the same factual basis. 38 U.S.C.A. § 7105. 

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105 (2015). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim. 

Since the October 2009 rating decision, the Veteran has submitted more detailed accounts of his claimed in-service stressors.  In addition, VA treatment records have been obtained and associated with the claims file showing treatment for PTSD and the Veteran has been afforded a VA examination.  As the record now contains more evidence pertinent to the claimed in-service stressors and a current PTSD diagnosis, the Board finds that new and material evidence has been received which pertains to a previously unestablished fact necessary to support the claim. As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156 (a) for new and material evidence, the claim is reopened. 

As such, the Board may proceed to a consideration of the merits of the claim without prejudice to the Veteran.


ORDER

As new and material evidence has been received sufficient to reopen a claim of service connection for PTSD, the Veteran's petition is granted.  


REMAND

Remand is necessary prior to adjudication of this claim.

The Veteran underwent a VA examination in August 2012.  The examiner stated that "despite his report of severe PTSD symptoms, [the Veteran] has not availed himself of offered mental health services."  The examiner also noted that the Veteran "did not receive treatment for PTSD and was not on medication for PTSD."  

However, a review of the records submitted after the VA examination was conducted shows that in VA treatment records dated May 2012 through March 2013 show the Veteran sought treatment for PTSD, including medication.  These treatment records have not been reviewed by the VA examiner or the AOJ and therefore, remand is necessary for an addendum VA opinion in light of the updated treatment records.  

Additionally, a September 2011 treatment record showed that the Veteran was receiving Social Security Disability Income.  Those records have not been associated with the claims file.  Therefore, remand is necessary to obtain those records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for PTSD or any other psychiatric disability that is not evidenced by the current record. If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. These records should then be obtained and associated with the claims folder. The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2. Obtain all relevant outstanding Social Security Administration disability records and decisions, and associate them with the claims file. The AOJ should contact the Social Security Administration for the purpose of obtaining a copy of all decisions and all medical records relied upon in conjunction with the appellant's claim for Social Security Administration disability benefits.

3. All needed research and fact-finding with respect to the Veteran's claimed stressors/fear of hostile military attack should be accomplished in an effort to verify each, including but not limited to contacting United States Joint Services Records Research Center (JSRRC) or other appropriate authority, with a request to corroborate the alleged stressor(s) and the occurrence of hostile military attacks during his periods of service in Kuwait and Iraq from February 2004 to February 2005.  If additional information from the Veteran is found by the JSRRC to be needed to conduct meaningful research, such information must be sought from the Veteran. If the Veteran does not then respond, no further input from the JSRRC need be sought.

4. The claims file should be returned to the VA examiner who conducted the August 2012 VA examination.  If that examiner is unavailable, the Veteran should be afforded a VA examination by a VA psychiatrist or a VA psychologist. The examiner is to be provided access to the claims file. The examiner must specify in the report that all electronic records have been reviewed. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. The examiner should be advised as to the stressor(s) established by the record and whether the Veteran's service was such that he could have been placed in fear of hostile military activity. 

The examiner should identify all current chronic psychiatric disorders with consideration of the current diagnostic criteria and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include his fear of hostile military or terrorist activity in service, if so determined. 

If a diagnosis of PTSD is rendered, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found to be sufficient to produce PTSD by the examiner and/or whether the diagnosis of PTSD is based on the Veteran's fear of hostile military action. 

The opinion of the examiner must reconcile the conflicting opinions as to whether the Veteran experiences psychiatric symptoms which meet the diagnostic criteria to support a diagnosis of PTSD. 

5. After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, corrective procedures should be implemented. 

6. The case should be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


